George T. Dolan, Jr., Esq. County Attorney, Columbia
I am writing in response to your request for an Attorney General's opinion as to whether a member of the Columbia County Board of Supervisors may be employed as a part-time security officer by Columbia-Greene Community College.
Your letter indicates that the college is co-sponsored by Columbia and Greene Counties. The supervisor is employed by the college, not a contract security service, and the work hours are de minimus.
In a 1975 opinion, we concluded that a member of a county legislative body could not be employed as a teacher at a community college sponsored by that county (1975 Op Atty Gen [Inf] 108). Our conclusion was based on findings that the county, as a public employer and a local sponsor of the college, exercises ultimate control over the college's fiscal operations (see Meyer v Weiss, 25 A.D.2d 174, 177 [3d Dept, 1966]); and is required to negotiate employment agreements with the staff* of the community college (Matter of County of Ulster v CSEA, Ulster County, 37 A.D.2d 437,440 [3d Dept, 1971]). More specifically, the board of supervisors has the power to fix the terms and conditions of employment, including compensation, for all employees to be paid from county funds (County Law, § 205).
Because of this power of approval, in Matter of Dykeman v Symonds (54 A.D.2d 159 [4th Dept, 1976]), the court held that a member of a county legislative body could not also be employed by the county as its motor vehicle supervisor (54 A.D.2d at 163). Applying this analysis to the immediate case, inasmuch as the board of supervisors is responsible for approving the salaries for members of the staff of a county-sponsored community college (Education Law, § 6306[2]), including the part-time security guard position under consideration here, we conclude that it would be improper for a member of that staff to serve as a member of the board of supervisors.
Accordingly, we conclude that a member of a county legislative body may not be employed on a part-time basis by a county-sponsored community college located within that county.
* The staff of a community college consists of the professional service and the non-professional service. These terms are defined by the Education Law in the following way:
  "The professional service shall include positions requiring the performance of educational functions in agriculture, home economics, liberal and applied arts and sciences, engineering, technical skills, crafts, business education, medicine, dentistry, nursing, academic administration, library service, student activities, student personnel services, and other professions required to carry on the work of the community colleges. The non-professional service shall consist of all positions not in the professional service" (Education Law, § 6306[2]).